IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-92,247-01


                     EX PARTE JOSEPH BRIAN EDINBYRD, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. W00-23208-H(A) IN CRIMINAL DISTRICT COURT NO. 1
                           FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP. P. 73.4(b)(4). The record

forwarded to this Court is incomplete. The indictment, guilty-plea papers and admonishments, order

of deferred adjudication probation, motion to adjudicate, and judgment adjudicating guilt were not

forwarded to this Court with the habeas record.
                                                                                                 2

       The district clerk shall forward the above documents to this Court. The district clerk shall

comply with this order within thirty days from the date of this order.



Filed:   January 27, 2021
Do not publish